STOCK PURCHASE AGREEMENT StockPurchase Agreement (the “Agreement”) entered into as of the day of December 2007 (the “Effective Date”) by and between IElement Corporation, a Nevada corporation (the “Seller”) and Ivan Zweig (the “Buyer”) and, IElement, Inc., a Nevada corporation (the “Target”) RECITALS A.Seller is owner of all of the Target’s outstanding capital stock (the “Shares”) such that Target is a wholly-owned subsidiary of the Seller. B. Seller desires to sell, assign and transfer, and Buyer desires to purchase, the Shares upon the terms and condi­tions herein provided. NOW, THEREFORE, in consideration of the mutual covenants, under­takings, representations and warranties herein contained and other good and valuable consideration, the receipt and sufficien­cy of which are hereby acknowledged, the parties hereby agree as follows: 1.Recitals.The above recitals are true and correct and incorporated herein. 2.Purchase and Sale. 2.1.Subject to the terms and conditions hereof, Seller shall sell to Buyer, and Buyer shall purchase from Seller, the Shares for the consideration set forth below. 2.2.As consideration for the Share purchase, Buyer shall: 2.2.1.Assume, through Target, those liabilities of the Target set forth on Schedule 2.2.1 attached hereto. 2.2.2.Release Seller and Seller shall release Buyer from any and all liability under that certain Employment Agreement between the Seller and Buyer dated January 1, 2007 as disclosed in the Seller’s Form 8-K filed with the Securities Exchange Commission (the “SEC”) on April 20, 2007 (the “Employment Release”). 2.2.3.Release Seller and Seller shall release Buyer from any and all liability under that certain Consulting Agreement between the Seller and Kramerica Capital Corporation (“Kramerica”) dated January 1, 2007 as disclosed in the Seller’s Form 8-K filed with the SEC on April 20, 2007 (the “Kramerica Release”).Buyer owns 100% of the equity of Kramerica Capital Corporation and as such has full power and authority, on behalf of Kramerica, to enter into this Agreement. 2.2.4.The relinquishment and cancellation of all stock options and warrants by Buyer for the purchase of the stock of Seller. 2.2.5.An indemnification agreement by Buyer in favor of Seller in which Buyer agrees to indemnify Seller for any and all liabilities of Seller, which liabilities are not listed on Schedule 2.2.6 hereto and which liability arose prior to the Closing hereof. 2.3.The closing of the sale of Shares by Sellers to Buyer as contemplated herein (the “Closing”) shall take place on or before December , 2007 (the “Closing Date”) at the office of Target or Target’s legal counsel, subject to the satisfaction or waiver of the conditions precedent to the Closing set forth in Section 5 of this Agreement.At the Closing: 2.3.1.Seller shall deliver or cause to be delivered to Buyer, free and clear of any Liens, one or more certificates representing the Shares, duly endorsed or accompanied by stock powers or otherinstruments of transfer duly executed for transfer to the Buyer, together with any Tax or transfer stamps or other documents or actions necessary to accomplish the foregoing; and 2.3.2.Buyer shall deliver or cause to be delivered to Seller a Release substantially in the form attached hereto as Exhibit”A”, in connection with the Employment Release. 2.3.3.Buyer shall deliver or cause to be delivered to Seller a Release substantially in the form attached hereto as Exhibit”B”, in connection with the Kramerica Release 2.3.4.Buyer shall deliver or cause to be delivered to Seller an Indemnification substantially in the form attached hereto as Exhibit “C”. 2.3.5.Buyer shall deliver or cause to be delivered to Seller a resignation by Buyer as an officer and director of Seller (which is contained in Exhibit “A”). 2.4.The Buyer shall be entitled to deduct and withhold from the amounts otherwise paid to a Seller such amounts that may be required to be deducted and withheld with respect to the making of such payment under any Tax Law.To the extent that amounts are so withheld and paid over to the appropriate taxing authority, such amounts so required to be deducted and withheld shall be treated for the purposes of this Agreement as having been paid to such Seller. 3.Buyer’s Representations.Buyer hereby represents and war­rants to the Seller that: 3.1.Buyer has all requisite right, power, authority and capacity to enter into this Agreement and to perform all of his obligations hereunder.This Agreement is a valid and binding agreement of Buyer, enforceable in accordance with its terms. 3.2.He has full legal right, power and authority to enter into this Agreement and to consummate or cause to be consummated the obligations contemplated in this Agreement. 3.3.No consents, approvals, orders or authorizations of any governmental authority are required in connection with the execution, delivery and performance by Buyer of this Agree­ment or the consummation of any of the transactions contemplated hereby. 3.4.The representations and warranties made in this Agreement by Buyer will be true and correct on and as of the Closing Date with the same effect as though such representations and warranties had been made on and as of the Closing Date except that any such representations and warranties which expressly relate to an earlier date shall be true as of such earlier date. 1 4.Seller’s Representations. Seller hereby represents and war­rants to Buyer that: 4.1.Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada.It has full power and authority to execute and deliver this Agreement and any other instruments to be executed and delivered by Buyer in connection herewith and therewith and to consummate the transactions contemplated hereby and thereby and all acts required to be taken by or on the part of Seller to carry out this Agreement, and such other instruments and transactions contemplated hereby and thereby have been duly and properly taken; and this Agreement has been, and such other instruments will be, duly executed and delivered by Seller.This Agreement and such other instruments will constitute legal, valid and binding obligations of Seller, enforceable in accordance with their respective terms (subject, as to the enforcement or remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or other similar laws affecting the enforcement of creditors' rights generally from time to time in effect). 4.2.No Conflict.The execution, delivery and performance of this Agreement by Seller will not (i) violate any provisions of any applicable Law (including any foreign law or regulation), judgment, decree or order or (ii) conflict with, or result in any breach of, any of the terms, conditions or provisions of, or constitute a default under, the Articles of Incorporation of Seller, or any agreement, instrument, arrangement, contract, obligation, commitment or understanding to which Seller is a party or by which any properties of Seller is bound. 4.3.No Consent.No consent, approval or agreement of any person, party, court, government or entity is required to be obtained by Seller in connection with the execution and delivery of this Agreement or the performance by Seller hereunder. 4.4.Shares.Seller is the owner of the Shares will deliver such Shares to Buyer free and clear of any direct or indirect claims, liens, security interests, charg­es, pledges or encumbrances of any nature whatsoever. All of the Shares are validly issued to the Seller, fully paid and nonassessable.There are no existing options, calls or commitments of any character relating to the Shares or the Target. 4.5.Financial Statements.Seller has provided to Buyer the compiled financial statements ofSeller (the " Seller Financial Statements"), including balance sheets, statements of operations, statements of retained earnings for the years ended March 31, 2006 and 2007, and for the interim period ended September 30, 2007 (said balance sheets being hereinafter referred to as the " Seller Balance Sheet").As the CEO of Seller, Buyer has been intimately involved in the operations and management of Seller and Target.Therefore these Seller financial Statements are presented without warranty and Buyer represents that he has had the opportunity to independently examine such statements and accepts them “where-is-as-is”. Seller makes no representation whatsoever of the future or past performance of its business or of Target’s business, or any of the business’ customers or clients, based on historical financial data or results, or otherwise. 4.6.The Target.Seller hereby represents and warrants to Buyer that: 4.6.1.The Target is duly organized, validly existing and in good standing under the laws of the State of Nevada and has the requisite corporate power and authority to carry on its business as now being conducted. 4.6.2.The authorized capital stock of the Target consists of Thirty Million (30,000,000) shares of Target Common Stock, par value $.001 per share, 3,000,000 of which are outstanding.Except as set forth above, no shares of capital stock or other equity securities of the Target are issued, reserved for issuance or outstanding.All outstanding shares of capital stock of the Target are duly authorized, validly issued, fully paid and nonassessable and not subject to pre-emptive rights.There are no outstanding bonds, debentures, notes or other indebtedness or other securities of the Target having the right to vote (or convertible into, or exchangeable for, securities having the right to vote) on any matters on which shareholders of the Target may vote.Except as set forth above, there are no outstanding securities, options, warrants, calls, rights, commitments, agreements, arrangements or undertakings of any kind to which the Target is a party or by which it is bound obligating the Targetto issue, deliver or sell, or cause to be issued, delivered or sold, additional shares of capital stock or other equity or voting securities of the Targetor obligating the Targetto issue, grant, extend or enter into any such security, option, warrant, call, right, commitment, agreement, arrangement or undertaking.There are no outstanding contractual obligations, commitments, understandings or arrangements of the Targetto repurchase, redeem or otherwise acquire or make any payment in respect of any shares of capital stock of the Target. 4.7.Representations True on the Closing Date.The representations and warranties made in this Agreement by Seller will be true and correct on and as of the Closing Date with the same effect as though such representations and warranties had been made on and as of the Closing Date except that any such representations and warranties which expressly relate to an earlier date shall be true as of such earlier date. 5.Covenants of the Buyers and the Seller. 5.1.Confidentiality.Each party shall maintain the confidentiality of Confidential Information in accordance with procedures adopted by such party in good faith to protect confidential information of third parties delivered to such party, provided that such party may deliver or disclose Confidential Information to (i) such party’s representatives, members of its investment committees, advisory committees, and similar bodies, and Persons related thereto, who are informed of the confidentiality obligations of this Section 5.1; provided, that such party shall be responsible for any disclosure made by any of the foregoing as if it had been made by such party, (ii) any Governmental Authority having jurisdiction over such party to the extent required by applicable Law or (iii) any other Person to which such delivery or disclosure may be necessary (A) to effect compliance with any Law applicable to such party, or (B) in response to any subpoena or other legal process, provided that, in the cases of clauses (ii) and (iii) above, the disclosing party shall provide each other party with prompt written notice thereof so that the appropriate party may seek (with the cooperation and reasonable efforts of the disclosing party) a protective order, confidential treatment or other appropriate remedy, and in any event shall furnish only that portion of the information which is reasonably necessary for the purpose at hand and shall exercise reasonable efforts to obtain reliable assurance that confidential treatment will be accorded such information to the extent reasonably requested by any other party. 5.2.Publicity.Except as may be required by the SEC or NASDAQ rules or the rules of any other quotation system or exchange on which the Seller’s securities are listed or applicable Law, the Seller shall not issue a publicity release or announcement or otherwise make any public disclosure concerning this Agreement or any other ancillary agreements, which announcement names any party without its prior approval.If any announcement is required by applicable Law to be made by any party hereto, prior to making such announcement such party will deliver a draft of such announcement to the other parties and shall give the other parties an opportunity to comment thereon. 5.3.Further Assurances.Following the Closing Date, each party shall, from time to time, execute and deliver such additional instruments, documents, conveyances or assurances and take such other actions as shall be necessary, or otherwise reasonably be requested by any other party, to confirm and assure the rights and obligations provided for in this Agreement and render effective the consummation of the purchase and sale of Shares contemplated hereby, or otherwise to carry out the intent and purposes of this Agreement. 6.Conditions to Close. 6.1.The obligations of Buyer to proceed with the closing of the transaction herein contemplated are subject to the fulfillment at or prior to the closing of each of the following conditions: 6.1.1.All representations and warranties of Sellers made in or pursuant to this Agreement shall be true and correct at and as of the Closing Date, with the same force and effect as if made at and as of the Closing Date; 6.1.2.Sellers shall have performed, observed and complied with all the obligations and conditions required by this Agreement to be performed, observed or complied with by him at or prior to the Closing Date; and 6.1.3.There shall be no actions, proceedings, suits or investigations pending or threatened to restrain or prohibit the transaction herein contemplated. 6.2.The obligations of Sellers to proceed with the closing of the transaction herein contemplated are subject to the ful­fillment at or prior to the closing of each of the following conditions: 6.2.1.All representations and warranties of Buyer made in or pursuant to this Agreement shall be true and correct at and as of the Closing Date, with the same force and effect as if made at and as of the Closing Date; and 6.2.2.Buyer shall have performed, observed and complied with all of the obligations and conditions required by this Agreement to be performed, observed or complied with by it at or prior to the Closing Date. 7.No Brokers.
